Citation Nr: 1117494	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-21 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as due to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1969.

This matter came before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In February 2011, the Veteran testified before the undersigned Veterans Law Judge at the Phoenix RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required.


REMAND

Service connection is in effect for PTSD, rated 30 percent disabling, effective June 30, 2004.  The Veteran asserts that his sleep apnea is due to or aggravated by his PTSD and/or PTSD medication.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

An August 2007 VA pulmonary sleep study consultation reflects that the Veteran has severe sleep apnea.  

A September 2008 note from the Veteran's VA treating psychiatrist reflects that the Veteran suffers from PTSD, and has had anxiety, sleep disturbance, increased startle response, depression, irritability, and an inability to tolerate crowds and has trouble dealing with others.  In the past 6 months, his sleep problems had become more severe, with symptoms such as insomnia, nightmares, trouble staying asleep, and daytime fatigue.  The VA psychiatrist stated that he suffers from a disability due to these symptoms.

In February 2009, the Veteran underwent a VA examination.  The examiner interviewed and examined the Veteran and reviewed the claims folder.  The examiner stated that the Veteran has for the last two years at least experienced sleep apnea, and benefits symptomatically from nasal CPAP mask during sleep.  The examiner stated that the relationship of PTSD to sleep apnea has been the subject of 10 studies cited, most of which study the relationship indirectly, and cannot point to etiology or mere co-existence, and at least one study finds no such relationship.  The examiner concluded that there is evidence to link PTSD with increased arousal that is disturbing sleep pattern, not apnea per se, which is an obstructive phenomenon, and even for that link there is evidence to the contrary.  The examiner opined that the Veteran's obstructive sleep apnea is less likely than not to be related/caused by his PTSD.  As to the question of whether or not PTSD aggravated his symptomatic sleep disorder, that the examiner could not answer without resort to baseless speculation.

The examiner, however, did not provide an explanation as to why an opinion regarding aggravation was not possible.  As the U.S. Court of Appeals for the Federal Circuit stated in Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed.Cir.2009), an "examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection."  Moreover, the examiner did not address the assertion that the Veteran's sleep apnea may be due to medication taken for PTSD.  A May 2009 VA outpatient entry reflects that the Veteran has been prescribed Prazosin (4mg) for nightmares, Paroxetine (40mg) for depression, and Lorazepam (1mg) for anxiety.  Thus, the Board finds that the Veteran should be afforded a new VA examination to address the etiology of his sleep apnea.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his sleep apnea.  It is imperative that the claims file be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should opine as to the following:

a) Is sleep apnea at least as likely as not (a 50 percent or higher degree of probability) proximately due to the Veteran's PTSD or medication taken for PTSD, to include Prazosin, Paroxetine, and Lorazepam?

b) If not, has sleep apnea at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent increase in its severity due to the Veteran's PTSD or medication taken for PTSD, and if so, what measurable degree of sleep apnea disability is due to PTSD?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  If the examiner determines that the requested opinion cannot be provided without resort to mere speculation, then please discuss why an opinion is not possible.  The examiner should reconcile any opinion with the February 2009 opinion of record.  

2.  Upon completion of the above, readjudicate entitlement to service connection for sleep apnea.  If the benefit sought is not granted in full, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

